11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Lisa Karl,                                     * From the 29th District Court
                                                 of Palo Pinto County,
                                                 Trial Court No. C44624.

Vs. No. 11-13-00010-CV                         * April 23, 2015

Brazos River Authority,                        * Opinion by Bailey, J.
                                                 Dissenting Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Lisa Karl.